Citation Nr: 1403215	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-33 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Videoconference) in August 2013.  A hearing transcript has been associated with the claims file.  In addition, the record was held open for an additional 60 days, at the request of the Veteran's representative, to allow for the submission of additional evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the August 2013 hearing transcript as well as various adjudicatory documents duplicative of those contained in the paper claims file.

The issue of whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy, to include as due to service-connected diabetes mellitus, was raised by the Veteran during his August 2013 hearing.  In addition, a review of the claims file further suggests that this issue had been inferred by the RO in November 2007 but had not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for TDIU so that he is afforded every possible consideration.  38 U.S.C.A.     § 5103A (West 2002); 38 C.F.R.  § 3.159(c) (2013).   

The Veteran has alleged that he is no longer able to work due to his service-connected disabilities, particularly his service-connected posttraumatic stress disorder (PTSD), diabetes mellitus and complications associated with diabetes mellitus.  The Board notes that the March 2013 VA examiner stated that the Veteran's service-connected PTSD did not prevent him from being able to maintain substantially gainful physical or sedentary employment; however, no rationale was provided in support of this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In addition, an opinion considering the impact of the Veteran's service-connected diabetes mellitus, separate and apart from any peripheral neuropathy (which is currently not service connected), on his ability to work has not been obtained.  The Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such a probative opinion is not of record, but is required to adjudicate this claim, and hence should be obtained on remand. 

During his August 2013 hearing, the Veteran testified that he had been awarded Social Security Administration (SSA) disability benefits following his medical retirement in approximately the late 1990s.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

The most recent VA treatment records in the claims file are dated in April 2007.  During his August 2013 hearing, the Veteran testified that he received treatment at the VA Medical Center (VAMC) in Tuscaloosa.  Any updated VA treatment records should therefore be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VAMC in Tuscaloosa demonstrating treatment for PTSD, diabetes mellitus and/or diabetic complications, dated from April 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  Following the completion of the above development and the receipt of any additional records, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner should review the claims folder and note such review in the examination report.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at as least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (i.e., PTSD and diabetes mellitus), singularly or combined, would prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him?  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The examiner should specifically address the May 1999 United States Civil Service Commission findings that the Veteran was separated from employment due to bilateral carpal tunnel syndrome and PTSD.  The examiner should also address the Veteran's contentions that his diabetes mellitus and PTSD prevented him from obtaining and maintaining employment.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


